Title: To Benjamin Franklin from Henry Laurens, 10 May 1784
From: Laurens, Henry
To: Franklin, Benjamin



Dear Sir,
London 10th. May 1784.

The 6th. Inst: I had the honor of addressing you by Post & availing myself of the encouragement you had given to hope for a supply of Money from Monsr. Grand on account of the United States, I requested that Gentleman by the same conveyance to remit to me the full value of One Thousand or twelve hundred Guineas which I repeat in order to guard against accidents as my affairs will not admit of delay.
I am presently to commence a journey to Bath with my Sister in Law, where I shall stay no longer than shall be necessary to see her settled, perhaps not more than eight & forty hours, then return here & take the first good opportunity for proceeding to America.
Inclosed with this are the Remarks which My Son inform’d me you wish’d to have, I think they are highly honour’d by your attention, the bearer Colo. Harmar does not leave London till Wednesday or Thursday next I have intreated him to take some of the latest News Papers for you.
With great Esteem & Respect I have the honor to be Dear sir Your obedient humble servant

Henry Laurens
His Excellency Benjamin Franklin Esquire Passy.

